DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Fraind on 09/08/2021.
The Attorney has also authorized that Except for issue fees payable under 37 C.F.R. § 1.18, the Director is hereby authorized to charge any additional fees during the entire pendency of this application including fees due under 37 C.F.R. §§ 1.16 and 1.17 which may be required, including any required extension of time fees, or credit any overpayment to Deposit Account No. 50-0310 (Billing No. 062299-5005-US01).

The application has been amended as follows: 
	In the claims, claims 1-7 are canceled and new claims 15-24 added.
	
	The listing of claims below replaces all prior versions of the claims.





8.	(Previously presented) A pharmaceutical combination comprising voruciclib and at least one antioxidant enzyme inhibitor, for use in the treatment of a cancer selected from head and neck cancer, lung cancer, gastrointestinal cancer, blood and/or lymphatic system cancer, and breast cancer.

9.	(Previously presented) The pharmaceutical combination according to claim 8, wherein the antioxidant enzyme inhibitor is selected from a glutathione peroxidase inhibitor, glutathione reductase inhibitor, glutathione transferase inhibitor, gamma-glutamate cysteine ligase inhibitor, glutathione synthetase inhibitor, thioredoxin reductase inhibitor, NADPH oxidase inhibitor, catalase inhibitor, peroxiredoxin inhibitor or superoxide dismutase inhibitor.

10.	(Previously presented) The pharmaceutical combination according to claim 8, wherein the at least one antioxidant enzyme inhibitor comprises at least one thioredoxin reductase inhibitor (TrxR inhibitor).

11.	(Previously presented) The pharmaceutical combination according to claim 8, wherein the at least one antioxidant enzyme inhibitor is one antioxidant enzyme inhibitor.

12.	(Previously presented) The pharmaceutical combination according to claim 8, wherein the at least one antioxidant enzyme inhibitor is two antioxidant enzyme inhibitors.

13.	(Previously presented) The pharmaceutical combination according to claim 9, comprising a cyclin-dependent kinase (CDK) inhibitor, a TrxR inhibitor and a further antioxidant enzyme inhibitor.

14.	(Previously presented) The pharmaceutical combination according to claim 8, further comprising an additional cyclin-dependent kinase (CDK) inhibitor selected from palbociclib, dinaciclib, seliciclib, milciclib, LEE-011, bemaciclib, 7-hydroxy staurosporine, alvocidib, JNJ-, or purvalanol A.

15.	(New) The pharmaceutical combination according to claim 10, wherein the at least one thioredoxin reductase inhibitor is auranofin.

16. 	(New) The pharmaceutical combination according to claim 10, wherein the at least one thioredoxin reductase inhibitor is ebselen.

17. 	(New) The pharmaceutical combination according to claim 10, wherein the at least one thioredoxin reductase inhibitor is arsenic trioxide.

18. 	(New) The pharmaceutical combination according to claim 8, wherein the cancer is head and neck cancer.

19. 	(New) The pharmaceutical combination according to claim 8, wherein the cancer is breast cancer.

20. 	(New) The pharmaceutical combination according to claim 8, wherein the cancer is blood or lymphatic system cancer.

21. 	(New) The pharmaceutical combination according to claim 8, wherein the cancer is lung cancer.

22. 	(New) The pharmaceutical combination according to claim 8, wherein the cancer is gastrointestinal cancer.

23. 	(New) The pharmaceutical combination according to claim 8, wherein voruciclib comprises (+)-trans-2-(2-chloro-4-trifluoromethylphenyl)-5,7-dihydroxy-8-(2-hydroxymethyl-1-methyl-pyrrolidin-3-yl)-chromen-4-one, or a salt thereof.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the amendment to claim 8 reciting pharmaceutical combination comprising voruciclib and at least one antioxidant enzyme inhibitor having the intended use of treating the specific cancer now listed in the amended claim 8 overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613